         Case 2:20-cv-01383-RDP Document 40 Filed 07/08/21 Page 1 of 2                                FILED
                                                                                              2021 Jul-08 PM 03:35
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 HARTFORD LIFE & ACCIDENT                        }
 COMPANY,                                        }
                                                 }
        Plaintiff,                               }
                                                 }
 v.                                              }   Case No.: 2:20-cv-01383-RDP
                                                 }
 HENRIETTA BROWN, et al.,                        }
                                                 }
        Defendants.                              }

                                     AMENDED ORDER
       Before the court is a Joint Motion to Authorize Third Party Payment (Doc. # 36) and a

Stipulation of Settlement Between Interpleader Defendants Brown et. al. (Doc. # 37).

       In the Stipulation of Settlement Between Interpleader Defendants Brown et. al. (Doc. # 37),

the defendants request the court reserve jurisdiction to enforce their settlement agreement and

disburse funds from the interplead proceeds. The request is GRANTED. Accordingly, the Clerk

of Court is DIRECTED to issue an account statement of the Interpleader Fund and to disburse the

fund in the following manner:

           1) The principal amount of $25,000, payable to Elizabeth Clark Bone, P.C., on behalf

              of Rosa Brown. The check SHALL be sent to Elizabeth Clark Bone, P.C., 950 22nd

              Street North – Suite 709, Birmingham, AL 35203.

           2) The principal amount of $109,500 to Blankenship and Associates, PC, on behalf of

              Henreitta Brown. The check SHALL be sent to Blankenship and Associates PC,

              1117 22nd Street South, Birmingham, AL 35205.

           3) The principal amount of $64,000; plus $114.14; and plus half of any interest

              accrued on the total proceeds since April 1, 2021, rounded down to the nearest cent,
         Case 2:20-cv-01383-RDP Document 40 Filed 07/08/21 Page 2 of 2




              payable to Elizabeth Clark Bone P.C., on behalf of her client Crystal Brown-Barr.

              The check SHALL be sent to Elizabeth Clark Bone, P.C., 950 22nd Street North –

              Suite 709, Birmingham, AL 35203.

          4) The principal amount of $64,000; $114.13; and plus half of any interest accrued on

              the total proceeds since April 1, 2021, rounded up to the nearest cent, payable to

              Elizabeth Clark Bone P.C., on behalf of her client LaKeysha Brown Leverette. The

              check SHALL be sent to Elizabeth Clark Bone, P.C., 950 22nd Street North – Suite

              709, Birmingham, AL 35203.

          5) The principal amount of $24,500 to Fannie McCary. The check SHALL be sent to

              Fannie McCary, PO Box 12, Brierfield, AL 35035.

          6) The principal amount of $2,000 to Kenneth O. Simon & Associates, LLC. The

              check SHALL be sent to Kenneth O. Simon & Associates, LLC, 927 Landale Road,

              Birmingham, AL 35222.

       Further, because the Joint Motion to Authorize Third Party Payment also requests twenty-

five thousand dollars ($25,000) be made payable to the client trust account of Elizabeth Clark

Bone, P.C. to be held there for Rosa Brown and her attorney (Doc. # 36), the Motion (Doc. # 36)

is DISMISSED as MOOT.

       DONE and ORDERED this July 8, 2021.



                                           _________________________________
                                           R. DAVID PROCTOR
                                           UNITED STATES DISTRICT JUDGE




                                              2
